UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ASHINGTON , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 18, 2017 PARK ELECTROCHEMICAL CORP. (Exact Name of Registrant as Specified in Charter) New York 1-4415 11-1734643 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 48 South Service Road , Melville, New York 11 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code ( ) 465-3600 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8 - K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has selected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item Submission of Matters to a Vote of Security Holders . (a) and (b). At the Annual Meeting of Shareholders of the Company held on July 18, 2017: The persons elected as directors of the Company and the voting forsuch persons were as follows: Name Votes For Votes Against Abstentions Broker Non-Votes Dale Blanchfield Emily J. Groehl Brian E. Shore Carl W. Smith Steven T. Warshaw The proposal to approve an advisory (non-binding) resolution relating to 2017 fiscal year compensation of the named executive officers was approved by the Shareholders. There were 17,032,675 votes for such approval, 235,887 votes against, 103,579 abstentions and 1,726,526 broker non-votes. The proposal to act on an advisory (non-binding) vote concerning how often the Company should conduct a shareholder advisory vote relating to compensation of the named executive officers received 3,141,167 votes for three years, 35,400 votes for two years, 14,190,224 votes for one year, 5,350 abstentions and 1,726,526 broker non-votes. The appointment of CohnReznick LLP as the Company’s independent registered public accounting firm for the fiscal year ending February 25, 2018 was ratified by the Shareholders. There were 19,058,080 votes for such ratification, 33,001 votes against, 7,586 abstentions and zero broker non-votes. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK ELECTROCHEMICAL CORP. Date: July 21 , 201 7 By: /s/
